Citation Nr: 0419374	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-12 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
lumbar strain, claimed as a back injury. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.   

The Board notes that in his substantive appeal (VA Form 9), 
received in September 2002, the veteran indicated that he 
wished to have a Board hearing before a Veterans Law Judge at 
the local VA office in Columbia, South Carolina.  Thereafter, 
VA received correspondence from the veteran stating that he 
wished to withdraw his request for a Travel Board hearing and 
have his claim for chronic lumbar strain forwarded to the 
Board for appellate review.  See 38 C.F.R. 
§ 20.704(e) (2003). 

The Board also observes that the June 2002 rating decision 
denied service connection for post-traumatic stress disorder 
(PTSD).  The veteran thereafter pursued appellate review of 
this issue.  A November 2003 Decision Review Officer (DRO) 
decision granted service connection for PTSD and assigned an 
initial rating of 30 percent.  As this is a complete grant of 
the benefit sought on appeal, this issue is not before the 
Board.  The DRO decision also proposed a finding of 
incompetency.  In March 2004, the veteran responded that he 
was competent to manage his personal affairs, to include 
disbursement of funds.  He stated that his VA psychiatrist 
agreed that he could manage his affairs for VA purposes.  The 
veteran indicated that he would have his VA psychiatrist 
prepare a statement to that effect and he would submit it to 
the RO.  No further action has been taken regarding the 
proposal of incompetency and such continues to be referred to 
the RO for appropriate action.

In December 2003, the veteran requested an increased rating 
for his PTSD and service connection for nerve damage to his 
legs, hypertension, gastroesophageal reflux disease (GERD), 
breathing problems, and an eye condition secondary to 
diabetes.  In January 2004, the veteran applied for a 100 
percent disability rating for his PTSD due to hospitalization 
for over 21 days, from October 15, 2003, to November 26, 
2003.  These matters are referred to the RO for appropriate 
action. 

The Board notes that additional treatment records were 
associated with the claims file after the statement of the 
case was issued in August 2002.  VA regulations require that 
a supplemental statement of the case be furnished to the 
appellant if the RO receives additional pertinent evidence 
after a statement of the case has been issued and before the 
appeal is certified to the Board and the appellate record is 
transferred to the Board.  38 C.F.R. § 19.31(b)(1) (2003).  
In the present case, the majority of the newly received 
treatment records pertain to the veteran's PTSD, however, the 
records also note that the veteran has degenerative joint 
disease and chronic back pain.  The Board observes that the 
post-service records described in the August 2002 statement 
of the case are sufficient to reopen the veteran's service 
connection claim.  As such, the treatment records received 
after the August 2002 statement of the case need not be 
considered in order to decide this claim.  Furthermore, since 
the reopening of the veteran's claim herein is entirely 
favorable and such records will be considered on remand, 
there is no prejudice in the Board considering such records 
for the sole purpose of reopening the veteran's claim.  

The reopened claim is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  In an unappealed decision dated in February 1986, the RO 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for 
chronic lumbar strain. 

3.  Evidence added to the record since the prior final denial 
is neither cumulative nor redundant of the evidence of record 
at the time of the RO's 1986 denial and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for chronic lumbar 
strain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for chronic lumbar strain 
is completely favorable and, in that regard, no further 
action is required to comply with the VCAA and the 
implementing regulations.  Board consideration of the merits 
of the service connection issue is deferred, however, pending 
additionally indicated development action consistent with the 
VCAA.

II.  Reopening the Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  Service connection may be established 
under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period under 38 C.F.R. § 3.307 and 
(ii) present manifestations of the same chronic disease, or 
(b) when a chronic disease is not present during service, 
evidence of continuity of symptomatology.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

The veteran contends that while on active duty in Vietnam, he 
injured his back and thereafter, sought in-service treatment 
for back pain.  Following his discharge from the military, 
the veteran claims that his back trouble has continued to the 
present time.  As such, the veteran contends that service 
connection is warranted for chronic lumbar strain, which he 
claimed as a back injury.

By way of background, in a rating decision dated in November 
1984, the RO denied service connection for chronic lumbar 
strain, finding that such present disability was not incurred 
in or aggravated by service.  The RO noted that the veteran's 
service medical records reflect complaints of back pain, but 
stated that there was no history of injury.  The veteran's 
separation examination, dated May 1968, indicated that his 
spine and musculoskeletal system was normal.  Records from 
Tuomey Hospital, dated in May 1984, reflect treatment for 
back pain and was diagnosed with chronic lumbar strain.  
Based on this evidence, the RO denied service connection.  In 
December 1985, the veteran submitted records from Tuomey 
Hospital, dated in June 1985.  These records reflect 
treatment for diabetes and prostatitis.  Thereafter, in 
February 1986, the RO denied reopening the veteran's claim of 
entitlement to service connection for chronic lumbar strain 
on the basis that the evidence received was not new and 
material.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2003).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2003).  

The veteran was notified of the RO's February 1986 rating 
decision and of his appellate rights.  In November 1986, the 
veteran submitted a notice of disagreement.  In June 1986, 
the RO furnished a statement of the case with a letter 
explaining that the veteran must complete a substantive 
appeal in order for his case to be forwarded to the Board for 
appellate review.  No further communication was received from 
the veteran until May 2000.  Thus, the February 1986 decision 
became final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1985) [38 U.S.C.A. § 7105(c) 
(West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2003)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply to claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran filed his claim to reopen in January 
2002, the definition of new and material evidence effective 
August 29, 2001, found at 38 C.F.R. § 3.156(a) (2003), 
applies in this case.  Such provides that, 

[n]ew evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by 
itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim.  

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final February 1986 RO 
decision.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the RO's final 1986 decision, contemporary medical 
records detailing treatment for back pain and reflecting a 
diagnosis of degenerative joint disease of the lumbosacral 
spine with radiculopathy of the left leg have been received. 

Based on the above, the Board concludes that the evidence 
received since the RO's February 1986 decision is new in that 
it was not previously of record and that it is material 
because it is not cumulative and redundant of the evidence of 
record at the time of the 1986 denial.  The Board observes 
that the new evidence, when considered in connection with the 
1984 post-service records indicating questionable lumbar 
spine abnormality, questionable left L5 radiculopathy, and 
chronic lumbar strain, and, the notations in his service 
medical records pertaining to treatment for back pain 
complaints, at least raises a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the 
veteran's claim of entitlement to service connection for 
chronic lumbar strain, claimed as a back injury, is reopened.  
38 U.S.C.A. § 5108.


ORDER

The application to reopen a claim of entitlement to service 
connection for chronic lumbar strain, claimed as a back 
injury, is granted.


REMAND

As indicated above, the veteran's claim for service 
connection for chronic lumbar strain, claimed as a back 
injury, is reopened.  The veteran's service medical records 
reflect complaints of lower back pain from February 1968 
through April 1968.  Specifically, in February 1968, a 
history of a lower backache for three months was noted.  
There was no history of injury, but pain was present all the 
time.  There was no radiation toward the lower limb.  Upon 
physical examination, the veteran's back was hyperlordotic 
and X-rays showed transitional vertebrae at L6.  The 
physician noted, "pre-spondylolisthetic?"  A diagnosis of 
hyperlordosis was recorded in March 1968, at which time it 
was noted that the veteran may have needed an anti-gravity 
cast.  An April 1968 X-ray revealed a normal lumbar spine 
with lumbarization of S1.  The physician's notes also 
indicate that the X-ray revealed increased lordosis.  At his 
separation examination in May 1968, clinical evaluation of 
the spine and other musculoskeletal systems was normal.  

Post-service medical records reveal that in 1984 the veteran 
had impressions or diagnoses of questionable lumbar spine 
abnormality, questionable left L5 radiculopathy, and chronic 
lumbar strain.  Additionally, in October 2000, the veteran 
was seen for complaints of back pain radiating down his left 
thigh for over a year.  An X-ray taken at that time revealed 
five lumbar type vertebrae along with a transitional 
lumbosacral vertebra and mild degenerative changes at the mid 
and lower lumbar spine.  The frontal view showed minimal 
scoliosis with convexity to the right.  In December 2000, the 
veteran was diagnosed with degenerative joint disease of the 
lumbosacral spine with radiculopathy of the left leg.  

However, the claims file contains insufficient medical 
evidence relevant to the etiology of the veteran's current 
back disability, in particular lacking any opinion as to 
whether any current disability is related to the complaints 
and findings noted during the veteran's military service.  
Therefore, prior to the Board's consideration of this claim, 
a remand to obtain a VA examination opinion is warranted.  

While on remand, any outstanding records of relevant post-
service medical treatment should be obtained for 
consideration in connection with the veteran's claim of 
entitlement to service connection for chronic lumbar strain.  
Additionally, as indicated in the Introduction, the RO is 
advised to consider the treatment records received since the 
August 2002 statement of the case in adjudicating the merits 
of the veteran's claim.  See 38 C.F.R. § 19.31 (2003).   

Accordingly, this case is REMANDED for the following:

1.  The veteran should be given the 
opportunity to identify any additional VA 
and non-VA medical providers who have 
examined or treated him for a back 
disability.  The RO should take the 
appropriate steps to obtain identified 
records not already associated with the 
claims file.  If the records are not 
available it should be noted. 

2.  After any additional evidence has 
been associated with the claims file, the 
RO should schedule the veteran for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any claimed back 
disability.  The claims file should be 
made available for the examiner and the 
examiner should note its availability in 
the provided report.  All indicated 
evaluations, studies, and tests, to 
include X-rays, deemed necessary by the 
examiner should be conducted.  The 
examiner is requested to identify all 
current back disabilities and to provide 
an opinion as to whether it is 
"likely", "unlikely", or "at least as 
likely as not" that each current 
diagnosis is causally related to the 
veteran's in-service complaints, or, is 
otherwise related to his military 
service.  All opinions expressed should 
be accompanied by supporting rationale.  

3.  After completing the above, the 
veteran's service connection claim should 
be re-adjudicated, based on the entirety 
of the evidence, to include all evidence 
received since the August 2002 statement 
of the case.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	Steven L. Cohn
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



